Exhibit 10.1

RETIREMENT AGREEMENT AND GENERAL RELEASE

This Retirement Agreement and General Release (“Agreement”) is made between
Mondelēz Global LLC (and any currently or previously-affiliated companies,
parent companies, successors or predecessors, including Mondelēz International,
Inc., Kraft Foods Inc., Kraft Foods Group, Inc., and Kraft Foods Global, Inc.,
hereafter, collectively referred to herein as, “MG” or the “Employer” or the
“Company”) and David Brearton (“Brearton” or the “Employee”) (the Employer and
Employee are collectively referred to herein as the “Parties”).

Brearton has been employed by MG as the Executive Vice President, Strategic
Initiatives and former Chief Financial Officer. Since Brearton’s employment
relationship with MG is ending, MG has offered Brearton benefits as set forth in
this Agreement certain of which are benefits greater than what Brearton is
entitled to otherwise receive, and Brearton has decided to accept MG’s offer.
Therefore, Brearton and MG both agree and promise as follows:

1. Employment Termination: Brearton’s last day of employment with MG is
December 31, 2015 (“Last Day Worked”). Brearton will be paid for any accrued,
unused 2015 PTO days, less applicable deductions, at the next normal payday
following his Last Day Worked. After the Last Day Worked, Brearton will not
represent herself as being an employee, officer attorney or agent representative
of MG for any purpose unless the Company authorizes him to do so at its sole
discretion.

2. Sufficiency of Consideration: Brearton understands, acknowledges and agrees
that the payment of benefits described in this Agreement, including payments and
benefits described in Paragraph 3 herein, are conditioned upon his execution of
this Agreement, and are, in significant and substantial part, in addition to
those benefits to which he is otherwise entitled. Brearton acknowledges and
agrees that MG has—apart from this Agreement – paid him for all wages that were
due to him.

3. Consideration: In exchange for the promises and releases in this Agreement,
and provided Brearton does not revoke the Agreement as permitted in Section 12
below, MG will provide Brearton with the following benefits and payments:

a) Brearton will receive his full 2015 Management Incentive Plan (“MIP”), to be
paid at target performance for the individual performance component and actual
performance for the Company performance component. This payment, less applicable
deductions, will be made no later than March 15, 2016 at the same time 2015 MIP
awards are paid to employees generally. Brearton will not be eligible to receive
any other MIP payments.

b) For stock option purposes, Brearton will be considered early retirement
eligible and, therefore, will be treated as an early retiree. Brearton will have
until the original expiration date to exercise outstanding vested and
unexercised stock options. Any unvested stock options granted prior to
January 1, 2016 will continue to vest per the normal vesting schedule. With
respect to any restricted stock (or deferred stock units), Brearton’s entire
2013 restricted stock (or deferred stock units) award and two thirds (2/3) of
Brearton’s 2014 restricted

 

1



--------------------------------------------------------------------------------

stock (or deferred stock units) award will vest on the Last Day Worked.
Applicable tax withholding (and any other withholding payroll taxes) will be
satisfied by deducting the number of shares equal in value to the amount of the
withholding requirements from Brearton’s stock awards; therefore, the number of
shares deposited into Brearton’s account on the vesting date will be net of the
shares used to satisfy applicable withholding taxes (rounded up to the nearest
whole share). The administrative time it takes to complete these transactions
may be up to 8 weeks from the Last Day Worked. Brearton will forfeit all other
unvested restricted stock (or deferred stock unit) grants.

c) Brearton will be eligible to receive his entire award of performance share
units subject to the 2013-2015 performance cycle (the “2013 PSUs”) based on
actual Company performance and a pro-rated award (if any), based on actual
Company performance, for his performance share units subject to the 2014-2016
performance cycle (the “2014 PSUs”) and 2015-2017 performance cycle (the “2015
PSUs”). If such performance share units satisfy the minimum performance
thresholds for an award, then Brearton will receive shares, less required
deductions, based on the number of full months of participation from the
beginning of the performance cycle for the 2014 PSUs and 2015 PSUs through the
Last Day Worked, at the actual business rating as determined by the Human
Resources and Compensation Committee of the Board of Directors. Such shares (if
any) net of required withholding shall be issued after the conclusion of the
applicable performance period, and no later than March 15, 2016 for the 2013
PSUs, March 15, 2017 for the 2014 PSUs and March 15, 2018 for the 2015 PSUs. All
other outstanding performance share unit grants will be canceled and forfeited
immediately following the Last Day Worked.

d) Subject to the underlying terms and conditions of the applicable plans,
Brearton will receive compensation and benefits as provided for under MG’s
retirement and benefits plans available to employees generally; provided,
however, Brearton will not be entitled to any other compensation or benefits not
otherwise provided for in this Agreement nor is Brearton entitled to any
severance under the Mondelēz Global LLC Severance Pay Plan For Salaried Exempt
Employees. Brearton understands, acknowledges and agrees that the payment of
benefits described in this Agreement, including payments and benefits described
in Paragraph 3 herein, are conditioned upon his execution of this Agreement.
Brearton acknowledges and agrees that the sums and benefits to be provided under
the terms of the Agreement are, in significant and substantial part, in addition
to those benefits to which he is otherwise entitled. Brearton may revoke this
Agreement within seven (7) days after he signs it by giving written notice to
MG. To be effective, this revocation must be received by the close of business
on the 7th calendar day after Brearton signs this Agreement. If Brearton revokes
this Agreement or the Second Release he understands that he will not receive the
benefits that are conditioned upon his execution of the Agreement. This
Agreement will not become effective or enforceable unless and until the
seven-day revocation period has expired without Brearton revoking it.

4. Complete Release and Waiver of Claims:

a) Brearton is aware of his legal rights concerning his employment with MG. In
exchange for the promises of MG above, Brearton agrees to irrevocably and
unconditionally release (i.e. give up) any and all claims he may now have
against MG and agrees not to sue MG and any currently or previously-affiliated
companies, parent companies, successors or

 

2



--------------------------------------------------------------------------------

predecessors, and their officers, directors, agents and employees, arising out
of the employment relationship between Brearton and MG (the “Release”). This
Release includes, but is not limited to, all claims under Title VII of the Civil
Rights Acts of 1964 and 1991, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the Sarbanes-Oxley Act of 2002, the Employee Retirement
Income Security Act, the Illinois Human Rights Act, the Right to Privacy in the
Workplace Act, the Illinois Health and Safety Act, the Illinois Employment
Contract Act, the Illinois Whistleblower Act, and any other federal, state or
local law dealing with employment discrimination, as well as any claims for
breach of contract, wrongful discharge, and tort claims; claims for wages,
benefits or severance pay; claims for attorneys’ fees; and any other claim or
action whatsoever. This general release and waiver does not contain a waiver of
rights or claims that may arise after the date the Agreement is executed by
Brearton and also excludes any claims made under the Illinois Workers’
Compensation Act, the Illinois Workers’ Occupational Disease Act, the Employee
Credit Privacy Act, the Illinois Wage Payment and Collection Act, the Illinois
Unemployment Insurance Act, and/or any claims which cannot be waived by law. Nor
shall this Agreement preclude Brearton from bringing a charge or suit to
challenge the validity or enforceability of this Agreement under the Age
Discrimination in Employment Act (29 U.S.C. § 620 et seq.) as amended by the
Older Worker’s Benefit Protection Act.

b) Specific Release of ADEA Claims: In further consideration of the payments and
benefits provided to the Employee in this Agreement, Brearton hereby irrevocably
and unconditionally fully and forever waive, release and discharge MG from any
and all Claims, whether known or unknown, from the beginning of time to the date
of Brearton’s execution of this Agreement arising under the Age Discrimination
in Employment Act (ADEA), as amended, and its implementing regulations.

5. Right to Participate in Agency Proceedings: Nothing in this Agreement is
intended to limit or impair in any way Brearton’s right to file a charge with
the U.S. Equal Employment Opportunity Commission (EEOC) or comparable state and
local fair employment practices agencies (FEPAs), or Brearton’s right to
participate in any such charge filed with such agencies and to recover any
appropriate relief in any such action. However, the parties agree that
appropriate relief does not include remedies that personally benefit Brearton
and which he has released and waived under this Agreement, including all legal
relief, equitable relief, statutory relief, reinstatement, back pay and front
pay and all other damages, benefits, remedies, or relief that Brearton may be
entitled to as a result of the filing or prosecution of any such charge against
MG by Brearton, or any resulting civil proceeding or lawsuit brought on behalf
of Brearton and which arises out of any matters that are released or waived by
this Agreement.

6. Restrictive Covenants:

(a) Non-Competition: Brearton understands and agrees that the nature of his
position with MG gave him access to and knowledge of highly confidential
information and placed him in a position of trust and confidence with MG.
Because of MG’s legitimate business interests and in consideration for MG’s
payment to Brearton of the compensation provided in Paragraph 3 above, Brearton
agrees that he will not engage in Prohibited Conduct for the twelve (12)- month
period following the Last Day Worked, or through December 30, 2016 (“Restricted
Period”).

 

3



--------------------------------------------------------------------------------

(i) For purposes of this non-compete clause, “Prohibited Conduct” is conduct in
which Brearton contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, partner, director, officer, volunteer, intern or any other similar
capacity to a Listed Competitor without the written consent of MG’s Executive
Vice President Global Human Resources, or designee, such consent to be provided
by MG at its sole and absolute discretion, except that such consent shall not
unreasonably be withheld.

(ii) For purposes of this non-compete clause Listed Competitors include the
following companies: PepsiCo, Inc., Campbell Soup Company, The Coca-Cola
Company, Groupe Danone, Kellogg Company, Mars, Inc., Nestle S.A., Ferrero
Rocher, General Mills, Inc., Hershey Company, Perfetti Van Melle, Arcor, and
Unilever Group, or any subsidiaries, affiliates or subsequent parent or merger
partner, if any of these companies are acquired or become part of a merger. For
purposes of this Agreement, “affiliate” of a specified person or entity means a
person or entity that directly or indirectly controls, is controlled by, or is
under common control with, the person or entity specified. Nothing contained
herein shall preclude Brearton from working for a company that provides
consulting or financial advisory services whose clients include companies named
above so long as Brearton does not provide specific advice or services directly
to the Listed Competitors.

(b) Non-Solicitation of Employees: Brearton understands and acknowledges that MG
has expended and continues to expend significant time and expense recruiting and
training its employees and that the loss of employees would cause significant
and irreparable harm to MG. Brearton agrees and covenants not to directly or
indirectly solicit, hire, recruit, attempt to hire or recruit, or induce the
termination of employment of any employee of MG during the Restricted Period.
The foregoing shall not be violated by general advertising not targeted at MG
employees or by serving as a reference upon request.

(c) Restrictive Covenant Remedies: Should Brearton engage in Prohibited Conduct
at any time during the Restricted Period, or solicit employees during the
Restricted Period, he will be obligated to pay back to MG all compensation
received pursuant to this Agreement and MG will not be obligated to make any
future payments pursuant to this Agreement that are otherwise owed. This will be
in addition to any other remedy that MG may have in respect of such Prohibited
Conduct. MG and Brearton acknowledge and agree that MG will or would suffer
irreparable injury in the event of a breach or violation or threatened breach or
violation of the provisions set forth in Sections 6, 7, 8 and 9 and agree that
in the event of a breach or violation of such provisions MG will be awarded
injunctive relief by a Court of competent jurisdiction to prohibit any such
breach or violation, and that such right to injunctive relief will be in
addition to any other remedy which may be ordered by the Court or an arbitrator.
The aforementioned equitable relief shall be in addition to, not in lieu of,
legal remedies, monetary damages or any other available forms of relief.

(d) Judicial Amendment: Brearton and MG acknowledge the reasonableness of the
agreements set forth in this Paragraph 6 and specifically acknowledge the
reasonableness of the geographic area, duration of time and subject matter that
are part of the covenant not to compete contained in Paragraph 6(a)(i)-(ii).
Brearton further acknowledges

 

4



--------------------------------------------------------------------------------

Brearton’s skills are such that Brearton can be gainfully employed in
noncompetitive employment and that the parties’ agreement not to compete will in
no manner prevent Brearton from earning a living. Notwithstanding the foregoing,
in the event it is judicially determined that any of the limitations contained
in this Paragraph 6 are unreasonable, illegal or offensive under any applicable
law and may not be enforced as agreed herein, the parties agree that the
unreasonable, illegal or offensive portions of this Paragraph 6, whether they
relate to duration, area or subject matter, shall be and hereby are revised to
conform with all applicable laws and that this Agreement, as modified, shall
remain in full force and effect and shall not be rendered void or illegal.

7. This Agreement to Be Kept Confidential: Brearton understands that this
Agreement is unique to him and he agrees that it is confidential and that he
will not disclose this Agreement or its terms to anyone other than (a) his legal
or tax advisor, (b) his immediate family, (c) in a legal action to enforce the
terms of this Agreement, (d) the EEOC or similar state or local fair employment
practices agency in connection with the filing or investigation of a charge, or
(e) as required by law. Brearton further agrees that if he discloses the
existence of terms of this Agreement to anyone under (a) or (b) above, he will
inform them of the confidentiality requirements of this paragraph and require
that they agree to be bound by such requirements.

8. No Disparagement or Harm: Brearton agrees that, in discussing his
relationship with MG and its affiliated and parent companies and their business
and affairs, he will not disparage, discredit or otherwise treat in a
detrimental manner MG, its affiliated and parent companies or their officers,
directors and employees. This Section does not, in any way, restrict or impede
Brearton from exercising protected rights including the right to communicate
with any federal, state, or local agency, including any with which a charge has
been filed, to the extent that such rights cannot be waived by agreement or from
complying with any applicable law or regulation or a valid order of a court of
competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation or order.
Brearton shall promptly provide written notice of any such order to MG’s legal
department. MG similarly agrees that no one acting officially on its behalf or
its executive officers will disparage, discredit, or otherwise make any
detrimental statements regarding Brearton’s employment relationship with MG or
engage in the tort of defamation with respect to Brearton. This provision shall
not be violated by truthful testimony in a legal proceeding or by rebuttal of
statements made by others.

9. Continuing Confidentiality Obligation: Brearton acknowledges that during the
course of his employment with MG, he has had access to, learned about and was
entrusted with certain confidential and secret sales, marketing, strategy,
financial, product, personnel, manufacturing, labor relations, technical and
other proprietary information and material (“Confidential Information”) which
are the property of MG. Brearton understands that the above list is not
exhaustive, and that Confidential Information also includes other information
that is marked or otherwise identified as confidential or proprietary, or that
would otherwise appear to a reasonable person to be confidential or proprietary
in the context and circumstances in which the information is known or used.
Brearton further understands and acknowledges that this Confidential Information
and MG’s ability to reserve it for the exclusive knowledge and use of

 

5



--------------------------------------------------------------------------------

MG is of great competitive importance and commercial value to MG, and that
improper use or disclosure of the Confidential Information by Brearton might
cause MG to incur financial costs, loss of business advantage, liability under
confidentiality agreements with third parties, civil damages and criminal
penalties. Brearton agrees that, from the date he is presented with this
Agreement and following the Terminate Date, he will not communicate or disclose
to any third party, or use for his own account, without the written consent of
MG, any of the aforementioned information or material.

10. Return of Company Property: Brearton agrees to return all Company property
in his possession, including documents, manuals, identification cards or badges,
laptops, computers, telephones, mobile phones, hand-held electronic devices,
credit cards, electronically stored documents or files, physical files,
handbooks, notes, keys and any other articles he has used in the course of his
employment and any other Company property in his possession, no later than the
Last Day Worked.

11. Arbitration of Claims: In the event either Brearton or MG contests the
interpretation or application of any of the terms of this Agreement, the
complaining party shall notify the other in writing of the provision that is
being contested. If the Parties cannot satisfactorily resolve the dispute within
thirty (30) days, the matter will be submitted to arbitration with JAMS (f.k.a.
Judicial Arbitration and Mediation Services, Inc.). The arbitration will be
conducted, and an arbitrator will be chosen, pursuant to the JAMS Employment
Arbitration Rules and Procedures. The arbitrator’s fees and expenses and filing
fees shall be borne by the losing (non-prevailing) Party. The hearing shall be
held at a mutually agreeable location and the arbitrator shall issue a written
award which shall be final and binding upon the Parties. Brearton agrees to
waive the right to a jury trial. Notwithstanding anything contained in this
Paragraph 11 or Paragraph 6(c) to the contrary, MG shall each have the right to
institute judicial proceedings against Brearton or anyone acting by, through or
under Brearton, in order to enforce its rights under Paragraphs 6, 7, 8 or 9
through specific performance, injunction, or similar equitable relief. Claims
not covered by arbitration are those claims seeking injunctive and other relief
due to unfair competition, due to the use or unauthorized disclosure of trade
secrets or confidential information set forth in Paragraph 7 or breach of
restrictive covenants set forth in Paragraph 6.

12. Review and Revocation: Brearton acknowledges that, before signing this
Agreement, he was given a period of twenty-one (21) days in which to consider
it. Brearton further acknowledges that: (a) he took advantage of this period to
consider this Agreement before signing it; (b) he has carefully read this
Agreement, and each of its provisions; (c) if he initially did not think any
representation he is making in this Agreement was true, or if he initially was
uncomfortable making it, he resolved all of his doubts and concerns before
signing this Agreement; (d) Brearton fully understands what the Agreement, and
each of its provisions, means; and (e) he is entering into the Agreement, and
each of its provisions, knowingly and voluntarily. MG encourages Brearton to
discuss this Agreement, and each of its provisions, with an attorney (at his own
expense) before signing it. Brearton acknowledges that he sought such advice to
the extent he deemed appropriate. If Brearton signs this Agreement before the
end of the twenty-one (21) day period, it will be his voluntary decision to do
so because he has decided that he does not need any additional time to decide
whether to sign this Agreement. Brearton

 

6



--------------------------------------------------------------------------------

also understands that he does not have more than twenty-one (21) days to sign
this Agreement. If Brearton does not sign this Agreement by the end of the
twenty-one (21) day period, he understands that it will become null and void.
Brearton also acknowledges and understands that MG would not have given him the
special payments or benefits he is getting in exchange for this Agreement but
for his promises and representations he made by signing it. Further, by signing
below, Brearton acknowledges that he may revoke this Agreement at any time
within seven (7) days of the date on which he signed it as described above in
Paragraph 3(d).

13. Entire Agreement and Severability: This is the entire agreement between
Brearton and MG on the subject matter of this Agreement. This Agreement may not
be modified or canceled in any manner except by a writing signed by both
Brearton and an authorized Company official. Brearton acknowledges that MG has
made no representations or promises to him, other than those in this Agreement.
If any provision in this Agreement is found to be unenforceable, all other
provisions will remain fully enforceable. The covenants set forth in this
Agreement shall be considered and construed as separate and independent
covenants. Should any part or provision of any provision of this Agreement be
held invalid, void or unenforceable in any court of competent jurisdiction, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Agreement. If the release and
waiver of claims provisions of this Agreement are held to be unenforceable, the
parties agree to enter into a release and waiver agreement that is enforceable.

14. Governing Law: This Agreement, for all purposes, shall be governed under and
construed in accordance with the laws of the State of Illinois without giving
effect to any choice of law or conflict of law provision or rule that would
cause the application of the laws of any jurisdiction other than Illinois. Any
action or proceeding by either of the Parties to enforce this Agreement shall be
brought only in a State or Federal court located in the State of Illinois. The
Parties consent to the personal jurisdiction of such courts and agrees not to
claim that any such courts are inconvenient or otherwise inappropriate.

15. Section 409A: This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) or an exemption
thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Brearton will be deemed to have incurred a separation from
service under Section 409A immediately following his Last Day Worked.

Since Brearton is a “specified employee” within the meaning of Section 409A, to
the extent required in order to comply with Section 409A, any amounts or
benefits to be paid or provided to Brearton pursuant to this Agreement or
otherwise that are considered nonqualified deferred compensation under
Section 409A will be delayed six (6) months to the first business day on which
such amounts and benefits may be paid in compliance with said Section 409A.

 

7



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Employer makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Employer be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Employee on
account of non-compliance with Section 409A.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

TAKE THIS AGREEMENT HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS. IF YOU
WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL CONSIDERATION PERIOD AFFORDED BY
PARAGRAPH 12 AND YOU SHOULD CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
AGREEMENT.

 

MONDELĒZ GLOBAL LLC: By:   /s/ David Pendleton Title:   SVP Total Rewards & HR
Solutions Date:   December 15, 2015

 

DAVID BREARTON: Signature:   /s/ David Brearton Print Name:   David Brearton

Date:   December 15, 2015

 

9